DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 03/01/2021 and 05/17/2022 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US 2020/0082635 A1).

Consider claims 1, 14 and 20, Zhu discloses an image generation method, comprising: 
[claim 14: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: (paragraph 10)]
[claim 20: non-transitory computer-readable storage medium, having stored thereon computer program instructions, wherein the computer program instructions, when being executed by a processor, enable the processer to implement an image generation method, the method comprising: (paragraph 142)]
acquiring an image to be processed, first pose information corresponding to an initial pose of a first object in the image to be processed and second pose information corresponding to a target pose to be generated; (figure 4, step 302; obtain, through a neural network model, first pose key points sets respectively corresponding to a plurality of objects in the image)
obtaining pose switching information according to the first pose information and the second pose information, wherein the pose switching information comprises at least one of: an optical flow map between the initial pose and the target pose, or a visibility map of the target pose; and (paragraph 40; Determining the motion trend of the first object may be determining the motion trend of the first object according to a pixel change between the first image and the second image. In this case, the used algorithm may be the optical flow algorithm.
generating a first image according to the image to be processed, the second pose information and the pose switching information, where a pose of the first object in the first image is the target pose.  (figure 4, step 305; use the target first pose key point set as a key point set of the first object in the image in when the target distance satisfied a preset condition)

Consider claim 8, Zhu discloses the claimed invention wherein the method is implemented through a neural network, and wherein the neural network comprises an optical flow network configured to obtain the pose switching information.  (paragraphs 40, 55; neural network model; optical flow algorithm)

Consider claim 11, Zhu discloses the claimed invention wherein the neural network further comprises an image generation network configured for image generation.  (paragraph 78)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kayombya (US 2014/0369557 A1).

Consider claim 5, Zhu discloses the claimed invention except for wherein performing feature enhancement processing on the first image according to the pose switching information and the image to be processed, to obtain a second image.
In related art, Kayombya discloses performing feature enhancement processing on the first image according to the pose switching information and the image to be processed, to obtain a second image.  (paragraphs 40, 49-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kayombya into the teachings of Zhu to improve the accuracy of pose estimation. 


Consider claim 7, Zhu discloses the claimed invention except for wherein acquiring the first pose information corresponding to the initial pose of the first object in the image to be processed comprises: performing pose feature extraction on the image to be processed to obtain the first pose information corresponding to the initial pose of the first object in the image to be processed.
In related art, Kayombya discloses performing pose feature extraction on the image to be processed to obtain the first pose information corresponding to the initial pose of the first object in the image to be processed. (paragraphs 40, 49-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kayombya into the teachings of Zhu to improve the accuracy of pose estimation. 

Consider claim 18, Zhu discloses the claimed invention except for wherein perform feature enhancement processing on the first image according to the pose switching information and the image to be processed, to obtain a second image.
In related art, Kayombya discloses performing feature enhancement processing on the first image according to the pose switching information and the image to be processed, to obtain a second image. (paragraphs 40, 49-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kayombya into the teachings of Zhu to improve the accuracy of pose estimation. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Ji (US 2021/0004984 A1).

Consider claim 9, Zhu discloses the claimed invention except for wherein training the optical flow network according to a preset first training set, the preset first training set comprising sample images corresponding to objects in different poses.
In related art, Ji discloses training the optical flow network according to a preset first training set, the preset first training set comprising sample images corresponding to objects in different poses.  (paragraphs 27 and 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ji into the teachings of Zhu to effectively train the neural network.

Allowable Subject Matter
Claims 2-4, 6, 10, 12-13, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Guizilini (US 11,321,859 B2) is relevant prior art not applied in the rejection(s) above.  Guizilini discloses method for scene reconstruction includes generating a depth estimate and a first pose estimate from a current image. The method also includes generating a second pose estimate based on the current image and one or more previous images in a sequence of images. The method further includes generating a warped image by warping each pixel in the current image based on the depth estimate, the first pose estimate, and the second pose estimate. The method still further includes controlling an action of an agent based on the second warped image.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665